Citation Nr: 0428259	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for prostate 
cancer.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an effective date earlier than November 7, 
1996, for an award of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant disagreed and this 
appeal ensued.  

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In this decision, the Board addresses the claim of 
entitlement to an effective date earlier than November 7, 
1996, for an award of service connection for prostate cancer.  
The two remaining issues - concerning the ratings to be 
assigned for PTSD and prostate cancer - are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  The veteran filed his claim of entitlement to service 
connection for prostate cancer in September 1996.

2.  The regulation 38 C.F.R. § 3.309(e) was amended effective 
November 7, 1996, to add prostate cancer to the list of 
diseases that would be accorded the rebuttable presumption of 
service connection based upon presumed exposure to herbicide 
agents in Vietnam, in accordance with the provisions of 38 
C.F.R. § 3.307(d).

3.  Based on the veteran's Vietnam service, service 
connection for residuals of prostate cancer was established 
by a January 2001 rating decision, effective from November 7, 
1996.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 7, 1996, for a grant of entitlement to service 
connection for residuals of prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.307, 3.309. 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, the effective date for disability 
compensation claims based on direct service connection is the 
day following separation from active service, or the date 
entitlement arose, if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of the receipt of claim, or the date that the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(b)(2)(i).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  

In February 1991, the Agent Orange Act of 1991 added 38 
U.S.C.A. § 1116, establishing a process for the possible 
establishment of presumption of service connection to assist 
veterans with service in the Republic of Vietnam who later 
developed diseases determined to be associated with exposure 
to herbicide agents.  Effective November 7, 1996, VA amended 
38 C.F.R. § 3.309(e) by adding prostate cancer as a presumed 
service-connected condition manifested anytime after service, 
based on exposure to herbicides containing dioxin, subject to 
the requirements of 38 C.F.R. § 3.307(a)(6) and (d).  

As noted above, under 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a), an effective date for compensation awarded 
pursuant to a liberalizing law may not be earlier than the 
effective date of the act or administrative issue.  Here, the 
veteran's claim was received prior to the effective date of 
the liberalizing regulation and the grant of service 
connection for prostate cancer was based upon Vietnam era 
service and the presumption of service connection for 
prostate cancer that was added to the list of presumptive 
diseases in section 3.309(e), effective November 7, 1996.  No 
earlier effective date is provided for by law, and while the 
Board understands the veteran's contention that the grant of 
service connection should be the date the cancer was 
discovered, the Board is bound by applicable laws and 
regulations.   

Where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Board finds that there is no basis upon which to grant an 
effective date prior to November 7, 1996, for service 
connection for residuals of prostate cancer.  The veteran's 
claim is legally insufficient and must be denied.  


ORDER

An effective date earlier than November 7, 1996, for an award 
of service connection for prostate cancer is denied.  




REMAND

The veteran also seeks increased evaluations for his service 
connected prostate cancer and PTSD.  VA last examined him for 
compensation purposes in December 2001.  At that time, the 
genitourinary evaluation did not fully explore possible 
residuals of voiding dysfunction, which are among the 
criteria upon which residuals of prostate cancer are to be 
evaluated.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Thus, 
the most recent VA physical examination is inadequate for 
evaluation purposes and further development of the evidence 
is necessary in this case.  Hyder v. Derwinski, 1 Vet. App. 
22 (1991).  

In his testimony at a hearing on appeal in May 2004, the 
veteran indicated that the symptoms of PTSD had significantly 
worsened since the December 2001 compensation examination.  
As such, an additional examination is warranted for this 
disability as well.  

The veteran should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the veteran in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
38 C.F.R. § 3.159 (2003)) have been 
satisfied.   In particular, the RO must 
inform the claimant (1) about the 
information and evidence not of record 
that is necessary to establish higher 
evaluations for his service-connected 
disabilities and the revised spine and 
IDS rating criteria; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his TDIU 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the current extent of the residuals of 
prostate cancer.  The examiner must 
provide a thorough description of the 
veteran's service-connected disorder and 
render objective clinical findings 
concerning the severity of the 
disability.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for all 
conclusions reached.  

3.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  A 
Global Assessment of Functioning (GAF) 
score attributable to the PTSD should be 
assigned.  The examiner is then requested 
to offer an opinion as to whether and to 
what degree the veteran's PTSD renders 
him incapable of obtaining and 
maintaining gainful employment.  For any 
psychiatric disorder(s) other than PTSD 
that are identified, the examiner should 
state what, if any, additional disability 
is associated with those disabilities.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



